DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species II (Figures 6-10) in the reply filed on 03/04/2021 is acknowledged.
Claims 2 and 7-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 06/23/2018. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 1, and 3-6 are objected to because of the following informalities:
Claims 1, and 3-6 should have the reference characters removed. The use of reference characters is generally considered to have no effect on the scope of the claims, set forth in MPEP 608.01(m), however the Examiner suggest the removal of reference characters in the .
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation: “a blocking mechanism” in line 2. It is unclear if “a blocking mechanism” of line 2 is the same as “a blocking element” in claim 3 line 3. For purposes of examination, it is considered to be the same as “a blocking element” in claim 3 line 3.
Claims 5-6 are rejected based on their dependency claims rejected above under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3-6 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over WO 2009056935 A1 (Cattaneo).
Regarding claim 1, Cattaneo teaches a barrel (Fig. 1) for a barrel joint for parts of furniture and furnishing items comprising: 
a hollow cylindrical body (ref. 18 and ref. 20) containing a blocking element (ref. 14 and ref. 15), said cylindrical body having, on a side surface (see annotated Figure 1 below), at least one hole (ref. 63) for receiving a pin (ref. 60) of the barrel joint, and further having an internal threading (ref. 16), in which said blocking element is screwed to operate as a grub screw (ref. 15), 
wherein said hollow cylindrical body has at least one additional hole (ref. 90) on the side surface, for passage of a tip of a tool (see page 14 lines 7-10) adapted to act on a peripheral toothing of the grub screw (the tool acts on ref. 17 which in turn, acts on the peripheral toothing of the grub screw (ref. 15)).

    PNG
    media_image1.png
    818
    856
    media_image1.png
    Greyscale

Figure 1. Annotated Figure 1. 
Regarding claim 3, Cattaneo teaches a barrel (Fig. 1) for a barrel joint for parts of furniture and furnishing items comprising: 
a hollow cylindrical body (ref. 18 and ref. 20) containing a blocking element (ref. 14) and at least one hole (ref. 90) on a side surface (see annotated Figure 1 above) for passage of a tip of a tool (see page 14 lines 7-10), which actuates said blocking element (when ref. 17 is rotated, ref. 15 is also rotated, therefore causing ref. 14 to move), said hollow cylindrical body having an additional hole (ref. 63) for receiving a pin (ref. 60) of the barrel joint, 
wherein said hollow cylindrical body comprises two half-shells (ref. 18 and 20, see Fig. 1) adapted to be coupled with each other to form a hollow cylindrical casing containing said blocking element (see Fig. 2-Fig. 5).
Regarding claim 4, Cattaneo teaches wherein said two half-shells (ref. 18 and 20) contain a blocking mechanism (ref. 14) comprising a grub screw (ref. 14) caused to slide by a bevel gear (ref. 15 and ref. 17) actuated from said at least one hole (hole is ref. 90, when bevel gear is rotated, the blocking mechanism moves as seen in Fig. 3-Fig. 4).
Regarding claim 5, Cattaneo teaches wherein said bevel gear (ref. 15 and ref. 17) comprises a pinion (ref. 17) and a toothed crown (ref. 15), wherein said pinion is rotatable in a housing (ref. 50) formed in said cylindrical casing (ref. 18 and ref. 20) whereas said toothed crown is shaped as a head of a threaded screw (see ref. 11 is shaped as the head of a threaded screw including teeth (ref. 19) for engagement) which is engaged in a threading (ref. 16) inside the grub screw (ref. 14), and wherein said grub screw is configured to be blocked against rotation (using tabs (ref. 95), and slot seen in annotated Figure 1 below, also see Fig. 3- Fig. 4), so to have an axial translation (see Fig. 3-Fig. 4).
Regarding claim 6, Cattaneo teaches wherein said grub screw (ref. 14) is configured to be blocked against rotation by radial protrusions (ref. 95) of the grub screw, which are coupled inside complementary seats (see annotated Figure 1 below) in said cylindrical casing (ref. 18 and ref. 20).

    PNG
    media_image2.png
    865
    704
    media_image2.png
    Greyscale

Figure 2. Annotated Figure 1.
Conclusion
The prior art set forth in the attached Notice of References Cited (PTO-892) made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY A HALL whose telephone number is (571)272-5907.  The examiner can normally be reached on Mon through Thur 8:00am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZAH/Examiner, Art Unit 3678                                                                                                                                                                                           
/Josh Skroupa/Primary Examiner, Art Unit 3678